DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 10-12, 14, 15, 18-23, 25-27, 29, 30, 33 and 35-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "[a] metal insert adapter" in Line 1.  It is unclear whether the term “metal” applies to the term “insert” or the term “adapter.”  Appropriate correction required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12, 14, 15, 18, 19-21, 23, 25, 27, 29-30, 33 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Betschart (DE 29908767 U1) in view of Hecht (US Pub. No. 2013/0156516 A1).
(Claims 1, 11, 14, 15, 39 and 40) Betschart discloses a metal insert adaptor (1) for parting off (Translation ¶ 0002).  The adapter includes an adaptor index axis and parallel adaptor first and second sides.  The first and second side surfaces are connected by an adaptor peripheral surface, which extends peripherally around the adaptor (Translation ¶¶ 0011-0012).  The adaptor index axis extends through the center of the first and second sides (Fig. 1).  The adaptor peripheral surface is formed with a plurality of equi-spaced pockets (8) configured for resilient clamping (Translation ¶ 0012).  In a side view of the insert adaptor, the bearing surfaces are straight bearing surfaces extending between the pockets (Fig. 1; Translation ¶ 0012).  Each straight bearing surface extends in a direction connecting said pair of circumferentially adjacent pockets (Fig. 1).  That is, the straight bearing surface extends in a direction that connects adjacent pockets.  The pockets are equally circumferentially spaced about the adaptor peripheral surface (Fig. 1).  The insert adaptor has a material volume of greater than 50% of an imaginary cylinder encompassing the insert adapter (Fig. 1).  While it is likely that the adapter with a disk shape has first and second sides that are planar and free of projecting of projecting bearing surfaces, the reference does not explicitly disclose these features.  Also, Betschart discloses that the adapter may be attached via known means (Translation ¶ 0012), but the reference does not explicitly disclose the configurations claimed.
Hecht discloses an adapter with planar first and second sides free of projecting bearing surfaces (Figs. 2B, 7A).  The adapter has an adapter thickness measured between the first and second sides in a direction parallel to the adapter index axis (Figs. 2B, 7A).  Hecht also discloses 
(Claim 2) The pockets are at least three in number (Betschart Fig. 1; Translation ¶¶ 0011-0012).
(Claim 4) Betschart discloses a recessed portion located adjacent one of the pockets.  The reference also discloses a non-recessed portion and a transition portion therebetween.  Yet, the Betschart reference does not explicitly disclose the recessed portion adjacent a straight, flat baring surface.
Hecht discloses, in a side view of an insert adaptor, each straight bearing surface having a scalloped or curved portion located adjacent to one of the pockets (similar to that shown in Figure 1 of Betschart), a flat bearing surface and a transition portion connecting the recessed and 
(Claim 10) The adapter is devoid of elasticity grooves between adjacent pockets (Betschart Fig. 1).
(Claims 12 and 36) The adapter in Betschart is larger than 55% volume of the imaginary cylinder, but it is not clear whether the volume is less than 75%.  It is worth noting that the Betschart reference discloses that the disk may be other shapes, such as triangular, square or polygonal (Translation ¶ 0011).  Regardless, the volume that the adapter takes up in the imaginary cylinder is a result-effective variable because it impacts the strength of the adapter and the holding capability to a holder (via screw holes).  Thus, at a time prior to filing a person having ordinary skill in the art would have found it obvious to provide the modified Betschart adapter with the material volume within the range claimed in order to optimize strength and clamping capability to a tool holder.  In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 18) The adapter includes a release aperture relative to each of the pockets (Betschart Fig. 1).
(Claims 19 and 25) While Betschart discloses an insert (8) with only one cutting edge attached to the adapter, only one active cutting edge in a cutting position (Fig. 1), and that the adapter may be attached via known means (Translation ¶ 0012) and references a turning operation (Translation ¶ 0002), the reference does not explicitly disclose the tool holder.
Hecht discloses a tool holder (312) including an elongated tool shank having a forward end (end with pocket for adapter in Figs. 7A, 7B).  A tool head is provided at the forward end of the tool shank (Figs. 7A, 7B).  The tool head includes an adaptor recess (72 as called out in relation to the embodiment in Fig. 3A) capable of receiving an insert adaptor therein (Figs. 7A, 7B).  The adaptor recess (72) having a recess periphery that includes an adaptor seating surface (surface containing screw holes (327) in Fig. 7A) and tool holes (327) formed only in the recess periphery (Fig. 7A).  The tool holder only presents one cutting edge (318) the tool assembly positioned for operational use (Fig. 7B).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide/modify the adapter disclosed in Betschart with a tool holder as disclosed in Hecht in order to perform a grooving/parting operation in a turning environment where the groove cut is capable of being deeper than with a single screw hole.  (Hecht ¶ 0137).
(Claim 20) In an operational position, a forward most bearing surface of said bearing surfaces, which extends below the insert, extends essentially perpendicular to an operational direction DO (Betschart Fig. 1; Hecht Figs. 7A, 7B).
(Claim 21) While clearance behind the cutting edge is a widely known and employed concept, the Betschart reference does not explicitly disclose a width of the cutting edge relative to the adapter thickness.
Yet, Hecht suggests the cutting edge having a cutting edge thickness measured parallel with the adaptor index axis where the adaptor thickness is smaller than the cutting edge thickness (Hecht ¶ 0137; Fig. 7A).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the adapter disclosed in Betschart with a cutting edge thickness larger than an adapter thickness as suggested in Hecht in order to provide clearance 
(Claim 23) The modified Betschart adapter discloses that each screw hole is capable of serving as a release aperture (Hecht 326A-326E) in that the release of the screws will release the adapter.
(Claim 27) The insert (8) has an elongate shape (Betschart Fig. 1).
(Claim 29) The modified Betschart device includes an elongate shank of a tool holder (Hecht 312).  An operational direction that the tool holder is parallel with an elongation direction of the elongated tool shank (Hecht Figs. 7A, 7B).
(Claim 30) The modified Betschart device includes a tool shank having a quadrilateral cross-section (Hecht Figs. 1A, 1B, 7A, 7B).
(Claim 33) The modified Betschart device includes the first and second tool bearing surfaces being the only tool bearing surfaces of the tool holder, such that the insert adaptor contacts the tool holder only at one of the first and second sides of the insert adaptor, and at exactly two of the insert adaptor's straight bearing surfaces (Hecht ¶ 0107).
(Claim 35) ) The modified Betschart device includes a concave recessed tool head front surface (Hecht Fig. 7A).
(Claim 37) The number of cutting inserts and associated pockets is not explicitly disclosed as being within the claimed range.  The reference suggests more than two cutting edges (Betschart Translation ¶ 0005), but does not explicitly limit the number of cutting edges beyond that disclosure.
Hecht discloses an adapter having five cutting portions (Figs. 7A, 7B).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the adapter disclosed in Betschart with five pockets as suggested by Longwitz et al. in order to provide five cutting inserts in the indexable adapter.
(Claim 38) The thickness of the adapter is disclosed as being equal to or less than the cutting width (Betschart Translation ¶ 0011).  Yet, the adapter thickness is not disclosed as being less than 3.5 mm.  Likewise, the adapter imaginary cylinder is not disclosed as having an imaginary circle with the adapter circumscribing diameter that is less than 50 mm.  Yet, the adapter thickness and the diameter of the adapter are result-effective variables because they impact the grooving/parting cut and the strength of the adapter.  Therefore, at a time prior to filing a person having ordinary sill in the art would have found it obvious to provide the adapter thickness and diameter within the ranges claimed in order to optimize the cutting capability and strength of the adapter.  In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 41) The modified Betschart adapter recess has a recess wall extending transverse to the adapter seating surface along the recess periphery, and first and second tool bearing surfaces formed on, and connected to one another, by the recess wall (Hecht ¶ 0107; Fig. 7A).
(Claims 42 and 43) The modified Betschart device has exactly three tool holes (327) in the recess periphery (Fig. 7A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Betschart (DE 29908767 U1) in view of Hecht (US Pub. No. 2013/0156516 A1) further in view of Hecht (US Pub. No. 2015/0063929 A1).
Betschart does not explicitly disclose the clamp surfaces having ridges.
Hecht discloses ‘929 discloses an insert pocket has clamping surfaces where at least one of which has a ridge (Figs. 2, 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified Betschart device with insert pocket clamping surfaces in ridge form as suggested by Hecht ‘929 in order to provide the insert pocket with lateral deflection prevention means.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Betschart (DE 29908767 U1) in view of Hecht (US Pub. No. 2013/0156516 A1) further in view of Sumitomo (WO 2009/022570 A1).
Betschart does not explicitly disclose coolant delivery under the center point of the adapter.
Sumitomo discloses a tool holder having a coolant channel (22a, 21a) that extends underneath a recess for a cutting insert and opens out at a forward most portion of said recess (Fig. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified Betschart device with a centrally located coolant outlet relative to the insert adapter as suggested by Sumitomo in order to provide the cutting edge and therefore the groove being cut with coolant in a central location.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Betschart (DE 29908767 U1) in view of Hecht (US Pub. No. 2013/0156516 A1) further in view of Jansson (US Pub. No. 2019/0210115 A1).
While clearance behind the cutting edge is a widely known and employed concept, the Betschart reference does not explicitly disclose a width of the cutting edge relative to the remainder of the cutting insert.
Jansson discloses the cutting edge having a cutting edge thickness measured parallel with the plane P5 (Fig. 18).  The cutting edge thickness is larger than the remainder of the cutting insert thickness (Fig. 18).  In other words, the cutting edge has the longest thickness of the cutting insert.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the adapter disclosed in Betschart with a cutting edge thickness to the rest of the insert thickness as disclosed in Jansson in order to provide clearance while performing a grooving/parting operation.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.1  Applicant argues that one of ordinary skill in the art would not be motivated to turn to the Hecht reference to modify the fastening arrangement in Betschart because the former is monolithic (cutting portions with overall adapter body).  Furthermore, Applicant argues that one of ordinary skill would not turn to the Hecht turning tool because the adapter in Betschart is mounted in a manner similar to milling cutters and saw blades.  Then Applicant contends that the fastening arrangement taught in the Hecht reference is for a relatively small insert and would .
A person having ordinary skill in the art would have found it obvious to provide the adapter in Betschart with the fastening arrangement as taught in Hecht.  The Betschart reference discloses that the adapter may be monolithic (i.e., cutting edges being part of the adapter and not part of separate cutting edges).  See (Betschart Fig. 1; Translation at page 3, Lines 89-90).  As such, the adapter in Betschart is disclosed as having a similar configuration as that in Hecht.  Moreover, one of ordinary skill would understand that solid cutter bodies and those having inserts are obvious variants.  Both configurations are common in the prior art. 
In another similarity between Betschart and Hecht, the references envision the tools in a lathe environment (turning).  See (Betschart Fig. 1; Translation at page 1, Lines 17-18).  The disclosed types of fasteners used in milling cutters or a saw blade are merely exemplary connection options.  The reference is bare of disclosure of the tool being only for sawing or milling.  Thus, one of ordinary skill would not find it non-obvious to combine the Betschart adapter with the teachings in Hecht.
The Betschart reference lacks disclosure of its size.  See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956 (Fed. Cir. 2000) (stating when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing  features are of little value).  In fact, Betschart suggests that the size of the adapter may be changed as required.  See (Betschart Translation at page 3, Lines 81-84.  Regardless, one of ordinary skill is not without creativity.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420.  That said, a person of 
The prior art and the case law support a finding of prima facie obviousness under pre-AIA  35 U.S.C. 103(a).  Once a prima facie case of obviousness has been established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case, see, e.g.. In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  Rebuttal evidence and arguments may be presented in the specification or in the form of a declaration or affidavit under 37 CFR 1.132. see MPEP § 2145.  Consideration of rebuttal evidence and arguments requires Office personnel to weigh the proffered evidence and arguments.  Id.  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion, see MPEP § 716 (citing Ashland Oil, Inc, v. Delta Resins & Refractories, Inc., 776 F.2d 281 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986).  An obviousness rejection should be maintained only if evidence of obviousness outweighs evidence of nonobviousness, see MPEP § 706, Subsection I. ("The standard to be applied in all cases is the ‘preponderance of the evidence’ test.").
While the opinion evidence provided by Applicant is due a modicum of weight, it is not enough to overcome the teachings within the prior art of record.  see MPEP § 2145 (stating, “[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn).  Applicant’s employee opines that the disclosure of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is worth noting that the recessed portion of the bearing surface is physically different in the disclosure of the present application and that suggested in the prior art.  It may be worth considering the addition of limitations that further describe the surfaces and relative orientations of the surfaces that comprise the bearing surface portions.